DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation 
 
Claim 11  was found  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as  to comply with the written description requirement.  .  With respect to newly added claim 11, it falls to applicants to show where support for the newly added claim is found in the original disclosure.  Applicants pointed to Examples 1 and 2 in their specification to support the invention of claim 11.  The examiner failed to find support for the “difuntional vinyl-terminated polydimethylsiloxane” in these examples.   Support was found for the vinyl substituted MQ resin in Examples 3-4. The examiner did not find support for   “difuntional vinyl-terminated 1R2SiO2/2 groups wherein R1 and R2 are preferably methyl.   The examiner did find that the art recognized meaning for PDMS which was found in Examples 1 and 2 of applicant’s specification was as set forth by Sigma-ALDRICH as poly dimethylsiloxane vinyhl terminated thus in view of this understanding of one skilled in this art, the invention of claim 11 is found fully supported by the original disclosure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
I.  In claim 6, applicants have set forth two limits as follows for the same composition leaving unclear which limit is required to be met by the claimed invention.  These two limits are “wherein the composition comprises no more than 5 wt% siloxane units having epoxy groups based on weight of composition solids” in lines 3-5 of claim 6 and “wherein the composition comprises no more than 0.1 wt% siloxane units having epoxy groups” in lines 10-11.  The second limit is dependent upon only the solids of the composition and if this is a reason for the two limits wherein one is based upon solids in the composition and the second is based upon the entire composition.  What is actually being claimed when reading the two limits is unclear.  The second limit came from now cancelled claim 8 where it was assumed by the examiner that this 
II.  In claim 6, is also found confusion between what are the choices for R1 and R2 and what are the choices for “the polysiloxane comprising alkenyl groups” because upon amending claim 6, the claim language did not leave clear what belongs to which choice in the folllowing portion of claim 6:
“… R1 and R2 independently  represent C1-C20 substituted or unsubsituted hydrcarbyl groups, a vinyl-substituted MQ resin or a combination thereof;…” 
 It is not clear if these are all choices for R1 and R2 or as found in the original claims for which support is listed for this amendment to claim 6, the choices for R1 and R2  are C1-C20 substituted or unsubsituted hydrcarbyl groups only and that “ … a vinyl-substituted MQ resin or a combination thereof…” are the second and third choice for “the polysiloxane comprising alkenyl groups” .  In blending the choices for R1 and R2 inside the apparent choices for “the polysiloxane comprising alkenyl groups” the claim language has become confusing as to which limit belongs to which alternative listing of components.  For this reason, the limits of the inventions of claims 6 and 11 are found confusing. 
III.  The examiner suggests the following claim language for claim 6 to avoid this confusion and to leave the claim language within the same scope as found in now cancelled claim 10. No attempt was made to show how to amend claim 6 in a manner to obtain this suggested language. 
1R2SiO2/2 and alkenyl end groups, wherein R1 and R2 independently  represent C1-C20 substituted or unsubsituted hydrcarbyl groups, (B) a vinyl-substituted MQ resin or (C) a combination thereof; and wherein the silane crosslinker is a compound having at least three silicon-hydrogen bonds or a polymer having from 0.01 to 2.0 wt% SiH.”
Allowable Subject Matter
Claims1-5 are allowed.
  Claims  6  and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The examiner set forth a proposed rewording of claim 6 to overcome the rejections of record. It is set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

CYNTHIA . HAMILTON
Examiner
Art Unit 1737


/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/09/2021